DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.  Applicant’s amendment, filed 12/06/2021, has been entered.

      Claims 2 and 8-10 have been canceled.

     Claims 1, 3-7 and 11-17 have been amended.

     Claims 18-22 have been added.

     Claims 1, 3-7 and 11-22 are pending.

3. Restriction to one of the following inventions is required under 35 U.S.C. 121:

     I. Claims 1, 3-7, 11-21, drawn to methods of treating a respiratory disorders where the agent 
         comprising SEQ ID NO: 2 or variants thereof in Class/subclass A61K 38/57, for example.

   II. Claim 22 drawn methods of treating to respiratory disorders with nucleic acids 
        encoding SEQ ID NO:2 or variants thereof classified in Class/subclass  
       A61K 48/00, for example.

4.  Groups I and II are different methods that rely upon different process steps, ingredients and endpoints.
      Proteins and nucleic acid different in structure and modes of action as well as not having a common structure for a common utility.
      Therefore, they are patentably distinct.

5.  Because these inventions are distinct for the reasons given above and the search required for any group from Groups I-II is not required for any other group from Groups I-II and Groups I-II have acquired a separate status in the art because the searches are not co-extensive and encompass divergent subject matter, restriction for examination purposes as indicated is proper.

     Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
     (a) the inventions have acquired a separate status in the art in view of their different classification;
      (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
     (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
     (d) the prior art applicable to one invention would not likely be applicable to another invention;
     (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

     Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 
     The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
     If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

     Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

6.  If any one of Groups I-II is elected, 
      with respect to each Group,

     (A) Applicant is further required to elect a single disclosed species of a respiratory disorder from those recited claims 16-20 or disclosed in the specification (e.g., COPD, rhinitis, aleveolitis, Wegener’s granulomatosis, etc.) 

     B) In addition, if Group I is elected (OR if Group II is elected and additional claims are added),
        applicant is required to elect whether is the administration of a further drug for treatment 
        OR whether the administration does NOT include a further drug (e.g., see claims 13-14)
        AND, if applicant elects a further drug, then applicant must elect a further specific drug(s) 
            from those recited in claims 14 or disclosed in the specification (e.g., see page 12). 

    Applicant is required to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  

    The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 

     With respect to Group I (and Group II, if amended, the respiratory disorders have different etiologies and therapeutic endpoints and the species of further drugs do not rely upon a common structure for a common utility. 

    Furthermore, the examination of species would require different searches in the scientific literature. As such, it would be burdensome to search these species together. 

     Therefore, they are separate and patentably distinct species.

    Applicant is required under 35 U.S.C. § 121 to elect a single disclosed species of A as it applies to Groups I-II and a single disclosed species of(B), if applicable, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  

     There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.

7.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

     The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

     Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

    Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

8. Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed. 

9. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(5). 

10.  The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  

     In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
    Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.













11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
September 13, 2022